Opinion by
Tkexber, J.,
The plaintiff’s husband was descending a trestle belonging-to- the defendant and used in its coal mining operations. This trestle was unguarded. ' It had no hand rails along the side as provided by the Act of June 2, 1891, P. L.T76, Art. V, Sec. 5, which provides,-“The sides of stairs, trestles and dangerous planks, walks in, and around the collieries shall be provided with hand and guard railing to prevent persons from falling over their sides.” On one side of the trestle there was a board walk from eight to ten feet wide, entirely clear of any obstruction and furnished with traverse strips making it convenient to walk thereon. On the side where decedent was injured there was no path, no one was expected to travel and there was barely xoom for one to stand between the tracks and the edge of the trestle and on. this side the rope attached to the cars which were taken up and down the trestle swung dangerously near the edge-of the trestle. On this narrow space he was passing on the day of the accident and from some unexplained cause was thrown over the trestle to the ground below and received injuries which resulted in his death. He was not required to go there in the discharge of any duty at the time. His last utterance to a fellow workman showed that he was led to the place simply to gratify his own curiosity. Granting for the sake of the iargument that there should have been a guard rail at both sides of the trestle, the absence of it did not, standing alone, cause the accident. The decedent was in a place he had no business to be and in doing this he put those claiming in his right in such a position as to preclude them from recovering for the injury. Under the circumstances established by plaintiff’s own testimony, decedent was so clearly guilty of contributory negligence, that there can be no recovery even if the Act of 1891 did impose upon his employer the duty of providing guard rails. See DiMagnio v. Jefferson & *93Clearfield Coal & Iron Co., 251 Pa. 321, and cases there cited.
The judgment is affirmed.